DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 DECEMBER 2021 has been entered.

Response to Arguments
Applicant's arguments (filed 22 DECEMBER 2021) with respect to at least claim 11 have been considered but are moot in view of the new ground(s) of rejection provided in the current office action.

On pages 7-8 of Applicant's remarks, Applicant argues that the combination of Huntington and Sparrell does not disclose the amended claim limitations.  Specifically, Applicant argues that Sparrell does not disclose that a program can be updated based on received information after the program is broadcast.  The Examiner respectfully disagrees.  In the Sparrell reference, the system can make determinations about advertisements based on received metadata after portions of a video stream have been recorded, i.e. after initial broadcast (see Sparrell; page 3, paragraph 33, and wherein with broadcast programming for later playback; page 1, paragraph 14).  Therefore, the combination does disclose limitations relating to updating after an initial broadcast.  
Any of Applicant's other remarks not specifically addressed above are considered moot in view of the Examiner's above response and/or the references/citations being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the computer system" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim as no “computer system” has been previously recited/defined.  The claim does previously state a “data processing system”, however, it is unclear if these are intended to be the same.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742.

Regarding claim 1, Huntington discloses an automated process performed by a computer system having a processor, a data storage, and an interface to a network (with at least receiver device and/or headend/server, and wherein including processor and memory, as well as network connection, i.e. network interface; Fig. 1, elements 100 and 106, and page 3, paragraph 39, and page 4, paragraphs 49 and 59), the automated process comprising:
providing, by the computing system via the network, data/information to a plurality of playback devices (server can distribute various data/information to various receivers; page 4, paragraphs 49-50), wherein each of the playback devices if located remotely from the computer system and communicates with the computer system via the network (the communication between the receiver and headend/server is with a connection that can be the internet, i.e. network connection to a remote system; page 4, paragraphs 49 and 59-60, and page 5, paragraph 63, and Fig. 3); 
receiving, by the computer system via the network, an indication that one of the plurality of playback devices has encountered an identified advertisement contained within a previously-broadcast television program (receiver provides information about advertisements to advertisement distributor/head end; page 4, paragraphs 49 and 60-61, and wherein information can comprise identification information for the advertisement; page 4, paragraph 53, and wherein for a previously broadcast program, i.e. played from storage; page 4, paragraph 52); 

if the identified advertisement has been viewed more times than the threshold value, the processor of the computer system selecting a replacement advertisement for the identified advertisement, and responding to the indication received by the playback device by transmitting to the playback device via the network interface the replacement advertisement and presenting the replacement advertisement to a viewer of the previously-broadcast television program instead of the identified advertisement (if the identified advertisement has been shown an optimum number of times, i.e. threshold, and wherein current viewing would indicate over that threshold, advertisement can be replaced, and wherein this can include sending replacement advertisement through network connection, and presenting the replacement advertisement by the receiver; page 4, paragraphs 56 and 61, and wherein for a previously broadcast program, i.e. played from storage; page 4, paragraph 52, and wherein in response to receiver sending indication about advertisement(s), headend/server can change advertisements and deliver replacement advertisement(s) to receiver; page 4, paragraph 61).  

wherein a playback device recognizes the identified advertisement by processing the metadata received from a computer system after the initial broadcast of the television program; and
an identifier of a replacement advertisement to thereby direct the playback device to obtain the replacement advertisement using the identifier.  
In a related art, Sparrell does disclose providing metadata describing advertisements identified in broadcast television programs (metadata included in signal; page 2, paragraph 21, and wherein identifying commercials based on the received metadata information; page 3, paragraphs 28 and 33, and page 4, paragraph 43, and page 5, paragraph 54);
wherein a playback device recognizes the identified advertisement by processing the metadata received from a computer system after the initial broadcast of the television program (system can make determinations about advertisements based on the metadata after portions of a video stream have been recorded, i.e. after initial broadcast; page 3, paragraph 33, and wherein with broadcast programming for later playback; page 1, paragraph 14); and
an identifier of a replacement advertisement to thereby direct the playback device to obtain the replacement advertisement using the identifier (system can utilize URLs for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).


Regarding claim 2, Huntington in view of Sparrell discloses the computer system associating the encounter with the identified advertisement with other advertisements encountered by the same playback device (Huntington; can record table of what advertisements have been shown and how many times; page 4, paragraph 54, and can keep track of queue of ads and how many times they have been shown; page 5, paragraph 64).

Regarding claim 3, Huntington in view of Sparrell discloses the determining comprises determining whether the identified advertisement has been previously encountered by the same playback device (Huntington; can make determinations based on use/analysis of table or other data format; page 4, paragraphs 54-55, and page 5, paragraph 64, and again with headend/server; page 4, paragraphs 49 and 61).

4, Huntington in view of Sparrell discloses the determining comprises directing replacement of the identified advertisement if the identified advertisement has been previously encountered by the same playback device, and otherwise not directing replacement of the identified advertisement (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously encountered, and wherein will not direct replacement if not viewed an optimal number of times, i.e. such as not being encountered previously; page 4, paragraphs 55-56).

Regarding claim 5, Huntington in view of Sparrell discloses the identifier of the replacement advertisement comprises a uniform resource locator of the replacement advertisement on the network (Sparrell; URLs for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).

Regarding claim 7, Huntington in view of Sparrell discloses the indication identifies the identified advertisement in a recording of the previously-broadcast television program (Huntington; can be played back from local storage, i.e. recording on a PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

Regarding claim 8, Huntington in view of Sparrell discloses the recording of the previously-broadcast television program is stored in a digital video recorder associated 

Regarding claim 9, Huntington in view of Sparrell discloses the identified advertisement relates to an event that occurred after the broadcast of the previously-broadcast television program (Sparrell; advertisements related to time-sensitive events, such as an event that has already occurred before a user views the recorded program; page 1, paragraphs 6 and 13-14, and page 4, paragraph 44).

Regarding claim 10, Huntington in view of Sparrell discloses the determining comprises analyzing a database to determine whether the identified advertisement has been previously presented for playback by the playback device, and wherein the selecting comprises selecting the replacement advertisement that not been previously encountered by the playback device (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously presented, and wherein replacement can be with a new advertisement, i.e. an unpresented/unencountered advertisement; page 5, paragraph 64, and with an organized collection of data such as a database; page 4, paragraphs 54-55, and Sparrell; a new advertisement, i.e. unpresented/unencountered advertisement; page 4, paragraph 47).

Claim 15, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1-3.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and further in view of Liga et al., US 2003/0154128.

Regarding claim 6, Huntington in view of Sparrell discloses all the claimed limitations of claim 1, as well as the indication of the identified advertisement is received in response to playback (Huntington; system can receive information on an advertisement; page 4, paragraph 61, and wherein information can comprise identification information for the advertisement; page 4, paragraph 53).  
Huntington in view of Sparrell does not explicitly disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device.
In a related art, Liga does disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device (can identify and make determinations based on analysis of upcoming advertisements; page 1, paragraph 9, and page 7, paragraph 79).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, and Liga by allowing identification of upcoming advertisements that may need replacing, in order to provide an improved system and method for displaying updated, targeted, and/or alternately formatted advertisements to a consumer (Liga; see abstract).

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and further in view of Sull et al., US 2005/0203927.

Regarding claim 11, Huntington in view of Sparrell discloses receiving data associated with the television program that describes advertisements contained in the broadcast of the television program from a content management system; 
recognizing an identified advertisement in the television program based upon the received data associated with the television program, wherein the data associated with the television program comprises an identifier of the identified advertisement; 
in response to recognizing the identified advertisement, the playback device submitting the identifier via a network to a content management system to record the encounter with the identified advertisement;
responsively receiving, from the content management system via the network, an identification of a replacement advertisement if the content management system determines that the identified advertisement has been previously presented by the playback device more than a threshold number of times; and 
obtaining the replacement advertisement and presenting the replacement advertisement in place of the identified advertisement during playback of the television program by the playback device, and otherwise presenting the identified advertisement during playback of the television program, as disclosed by the citations and/or rationale provided in the rejection of similar claims 1-4.  

if the identification of the replacement advertisement is received, obtaining the replacement advertisement using the identification of the replacement advertisement (Sparrell; advertisements can be updated based on new, incoming metadata, i.e. received; page 4, paragraph 47, and page 5, paragraph 49, and wherein the metadata includes URL/identification information for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).
Huntington in view of Sparrell does not explicitly disclose separately receiving data associated with the television program that describes content, wherein the data is received after the broadcast of the television program.
In a related art, Sull does disclose separately receiving data associated with the television program that describes content, wherein the data is received after the broadcast of the television program (metadata about programming can be received via a separate communication means from the broadcast; page 20, paragraph 258, and wherein the metadata can be received after the broadcast of the content; pages 9-10, paragraph 102, and page 10, paragraph 105, and wherein this metadata information can be related to commercials as well; page 19, paragraph 255).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, and Sull by allowing information about content to be received at different times, in order to provide an improved system and method for fast metadata indexing and delivery for audio-visual (AV) programs (Sull; page 1, paragraph 14).

Regarding claim 12, Huntington in view of Sparrell and Sull discloses the data associated with the television program is received by the playback device with electronic program guide data that identifies broadcast television programs that are receivable by the playback device (Huntington; identification information for the advertisement; page 4, paragraph 53, and Sull; information can be transmitted with existing EPG data; page 20, paragraph 258, and wherein EPG data is information on current and future content that is available to the receiver; page 8, paragraph 88).

Regarding claim 13, Huntington in view of Sparrell and Sull discloses the recognizing is performed by the playback device during playback of the television program from the digital video recorder (Huntington; during playback from storage, including PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and Sull et al., US 2005/0203927 and further in view of Liga et al., US 2003/0154128.
Regarding claim 14, Huntington in view of Sparrell and Sull discloses all the claimed limitations of claim 11, as well as recognizing is performed on the stored television program (Huntington; during playback from storage, including PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).  

In a related art, Liga does disclose recognizing is performed prior to playback of the program by a playback device (can identify and make determinations based on analysis of upcoming advertisements, i.e. prior to playback; page 1, paragraph 9, and page 7, paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, Sull, and Liga by allowing identification of upcoming advertisements that may need replacing, in order to provide an improved system and method for displaying updated, targeted, and/or alternately formatted advertisements to a consumer (Liga; see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424